DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mason et al. (US 2016/0135925 A1).
With respect to claims 3, 12, and 21, Mason et al. disclose a method of electronically tracking a dental condition (Abstract, lines 1-4), the method comprising tracking a progression of the dental condition over time (paragraph [0079]); generating a predictive model of the dental condition (paragraph [0082], lines 20-24); and simulating a treatment of the dental condition (935 in Figure 9).
Furthermore, Mason et al. also disclose tracking the location and or condition of a soft tissue (i.e. gingiva) and/or a hard tissue (i.e., teeth) associated with the dental condition (paragraph [0079]), as further required by claims 4 and 13; including tracking the size, shape, quantity, coloration, level of vascular perfusion, structure, and/or structural integrity of the soft tissue (i.e., “size, shape, and/or color of the gingiva”; paragraph [0079]), as set forth in claims 5 and 14; tracking a progression of relative positions between the soft tissue and the hard tissue (paragraph [0046]), as defined by claims 6 and 15; identifying light absorption, light reflection, and/or color of the soft tissue (i.e., “color of the gingiva”; paragraph [0079]), as stipulated by claims 7 and 16; making a recommendation to treat or monitor the dental condition (paragraph [0045]), as defined in claims 8 and 17; making a recommendation to treat or monitor the dental condition via a treatment threshold (paragraph [0045]), as further required by claims 9 and 18; tracking a progression of healthy dental tissue (i.e., “normal”; paragraph [0083], lines 5-6), as stipulated by claims 10 and 19; and determining a probability for the manifestation of a currently non-manifested condition (paragraph [0083]), as required by claims 11 and 20. Finally, Mason et al. further disclose at least one of tracking a structural deterioration of a soft tissue and/or of a hard tissue (paragraph [0082], lines 12-14) and tracking a functional deterioration of the soft tissue and/or of the hard tissue (i.e., “malocclusion”, paragraph [0082], line 12 or “bruxism, a blocked airway, and/or sleep apnea”, paragraph [0082], line 15), as additionally set forth in claim 22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,357,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by claim 12 of the instant application is anticipated by the invention stipulated by claim 9 of the ‘342 patent.
Specifically, with respect to claim 12 of the instant application, claim 9 of the ‘342 patent stipulates a method of electronically tracking a dental condition (lines 1-2 of claim 1, from which claim 9 depends), the method comprising tracking a progression of the dental condition over time (lines 19-21 of claim 1, from which claim 9 depends); and simulating a treatment of the dental condition (line 2 of claim 9).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,588,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by claim 12 of the instant application is anticipated by the invention stipulated by claim 9 of the ‘723 patent.
Specifically, with respect to claim 12 of the instant application, claim 9 of the ‘723 patent stipulates a method of electronically tracking a dental condition (lines 1-2 of claim 1, from which claim 9 depends), the method comprising tracking a progression of the dental condition over time (lines 10-13 of claim 1, from which claim 9 depends); and simulating a treatment of the dental condition (line 2 of claim 9).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,925,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by claim 12 of the instant application is anticipated by the invention stipulated by claim 1 of the ‘698 patent.
Specifically, with respect to claim 12 of the instant application, claim 1 of the ‘698 patent stipulates a method of electronically tracking a dental condition (lines 1-2), the method comprising tracking a progression of the dental condition over time (line 8); and simulating a treatment of the dental condition (lines 10-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references variously use predictive models and/or treatment simulations for tracking dental conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
6 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665